Asch, J. (dissenting).
I agree with Justice Cairo’s determination that the sentence should be While youth and a lack of a prior record should not be the sole criteria for mitigating the severity of sentence, especially where we are faced with a most heinous crime as in this situation, certainly they may well be taken into consideration. The reduction is not to condone the act but is made with the hope that after the defendant serves her sentence, which is still substantial, she may still live out the rest of her years as a useful citizen. As heartrending as the tragedy which befell the victim and his family is, it would serve no purpose to mandate that the original sentence be fully served. Justice Carro himself concedes “The case at hand is, perhaps, a bad one to use in pointing up Farrar’s ill effects on the administration of justice.” I agree. Therefore, it seems to me that perhaps in some other case and before another tribunal the ramifications of that case can be more adequately considered. Nevertheless, I am convinced that Farrar does not inhibit or restrict this court from exercising our discretion under CPL 470.20 (subd 6).